            Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 1 of 26



PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
Kristen E. Boysen (KB 0208)
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.peltongraham.com

Attorneys for Plaintiff and the putative
FLSA Collective and Class


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 EMEKA ORAEGBU, Individually and on
 Behalf of All Others Similarly Situated,

                                Plaintiff,
                                                      AMENDED CLASS & COLLECTIVE
 -against-                                                ACTION COMPLAINT


   AXION LLC, AXION HEALTHCARE                                 Jury Trial Demanded
   SOLUTIONS LLC, NEW YORK CITY
   HEALTH AND HOSPITALS
   CORPORATION and KINGS COUNTY
   HOSPITAL, Jointly and Severally,

                               Defendant.



       Plaintiff Emeka Oraegbu (“Plaintiff”), individually and on behalf of all others similarly

situated, as class representative, upon personal knowledge as to himself and upon information and

belief as to other matters, alleges as follows:

                                   NATURE OF THE ACTION

       1.       Plaintiff worked for Defendants as a chart reviewer. Plaintiff brings this action to

recover unpaid overtime premium pay owed to him pursuant to both the Fair Labor Standards Act



                                                  1
            Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 2 of 26



(“FLSA”), 29 U.S.C. §§ 201 et seq. and the New York Labor Law (“NYLL”), §§ 650 et seq.

Plaintiff also brings claims for breach of contract under the New York common law of contracts

and for failure to provide proper wage notices and wage statements pursuant to NYLL §§ 190 et

seq. and the supporting regulations.

       2.       Plaintiff brings his FLSA claims on behalf of himself and all other similarly situated

employees of Defendants and his NYLL and New York common law claims on behalf of himself

and a Federal Rule of Civil Procedure 23 class of all hourly outplacement employees who worked

for Defendants in New York.

       3.       Plaintiff additionally brings an individual claim for retaliation under FLSA 29

U.S.C. § 215(a)(3) and NYLL § 215, as he was terminated very shortly after asking to see copies

of timesheets he believed had been altered to reflect fewer hours than he worked.

                                  JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331, 1337, and 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

       5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendants

Axion LLC, Axion Healthcare Solutions LLC and New York City Health and Hospitals

Corporation’s businesses are located in this district.

       6.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.




                                                  2
               Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 3 of 26



                                            THE PARTIES

Plaintiff:

          7.       Plaintiff Oraegbu (“Oraegbu”) was, at all relevant times, an adult individual

residing in Essex County, New Jersey.

           8.      Throughout the relevant time period, Plaintiff performed work for Defendants at

Kings County Hospital, located at 451 Clarkson Avenue, Brooklyn, New York 11203.

          9.       Plaintiff consents in writing to be a party to this action, pursuant to 29 U.S.C. §

216(b).

Defendants:

           10.     Upon information and belief, Axion LLC is an active New York Limited Liability

Company, with its principal place of business located at 1430 Broadway, 7th Floor, New York,

New York 10018.

           11.     Upon information and belief, Axion Healthcare Solutions LLC (together with

Axion LLC, “Axion”) is an active New York Limited Liability Company, with its principal place

of business located at 1430 Broadway, 7th Floor, New York, New York 10018.

           12.     Axion is a contractual staffing company that provided contractual labor to Kings

County Hospital.

           13.     Upon information and belief, New York City Health and Hospitals Corporation

(“HHC”) is an active New York Domestic Not-for-Profit Corporation that operates the public

hospitals and clinics in New York City, with its headquarters located at 125 Worth Street, 5th Floor,

New York, NY 10013.

           14.     HHC is an enterprise engaged in the operation of hospitals and/or the care of the

sick and is a healthcare consortium.



                                                    3
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 4 of 26



        15.    Upon information and belief, Defendant Kings County Hospital is a municipal

hospital under the control of HHC located at 451 Clarkson Avenue, Brooklyn, New York 11203.

        16.    An employee of Defendant Kings County Hospital is also an employee of

Defendant HHC.

        17.    Upon information and belief, Defendant HHC is responsible for the legal

obligations and liabilities of Defendant Kings County Hospital and the other hospitals and facilities

operated by Defendant HHC.

        18.    At all relevant times, Defendants have suffered or permitted Plaintiff to work for

them at Kings County Hospital.

        19.    Defendants HHC and Kings County’s work force includes workers from numerous

health care agencies throughout New York City, including Axion.

        20.    At all relevant times, Defendants operated together as a single business enterprise

utilizing the same practices and policies.

        21.    Defendants are jointly and severally liable as joint employers under 29 C.F.R. §

791.2 for the violations complained of herein.

        22.    At all relevant time periods, Defendants jointly employed Plaintiff, and all similarly

situated employees, by acting in the interest of each other with respect to the employees, paying

the employees by the same methods, and sharing control over the employees.

       23.     At all relevant times, Defendants have been and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207 (a). At all relevant times, Defendants employed, and/or

continue to jointly employ, Plaintiff and each of the Collective and Class Action members within

the meaning of the FLSA.



                                                 4
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 5 of 26



       24.     At all relevant times, Plaintiff was employed by Defendants within the meaning of

the NYLL, §§ 2 and 651.

       25.     Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.00.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       26.     Pursuant to 29 U.S.C. §§ 206, 207 & 216(b), Plaintiff brings his First Cause of

Action as a collective action under the FLSA on behalf of himself and the following collective:

               All persons employed by Defendants at any time since November
               15, 2015 and through the entry of judgment in this case (the
               “Collective Action Period”) who worked as hourly outplacement
               employees (the “Collective Action Members”).

       27.     A collective action is appropriate in this circumstance because Plaintiff and the

Collective Action Members are similarly situated, in that they were all subjected to Defendants’

illegal policies of failing to pay overtime premiums for work performed in excess of forty (40)

hours each week. As a result of these policies, Plaintiff and the Collective Action Members did

not receive legally-required overtime premium payments for all hours worked in excess of forty

(40) hours per week.

       28.     Plaintiff and the Collective Action Members have substantially similar job duties

and are paid pursuant to a similar, if not the same, payment structure.

                         RULE 23 CLASS ACTION ALLEGATIONS

       29.     Pursuant to the NYLL, Plaintiff brings his Third through Seventh Causes of Action

under Rule 23 of the Federal Rules of Civil Procedure on behalf of himself and the following class:

               All persons employed by Defendants in New York at any time since
               November 15, 2012 and through the entry of judgment in this case
               (the “Class Period”) who worked as hourly outplacement employees
               (the “Class Members”).

       30.     The Class Members are readily ascertainable. The number and identity of the Class

                                                 5
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 6 of 26



Members are determinable from the records of Defendants. For purposes of notice and other

purposes related to this action, their names and addresses are readily available from Defendants.

Notice can be provided by means permissible under Federal Rule of Civil Procedure 23.

       31.      The Class Members are so numerous that joinder of all members is impracticable.

       32.      Upon information and belief, there are well in excess of forty (40) Class Members.

       33.      There are questions of law and fact common to the claims of Plaintiff and the claims

of the Class and such questions predominate over any questions solely affecting the individual

members of the Class. These common questions include, but are not limited to:

       a. whether Defendants employed Plaintiff and the Class Members within the meaning of

             the NYLL;

       b. whether Defendants failed to pay Plaintiff and the Class Members wages for all hours

             worked;

       c. whether Defendants failed and/or refused to pay Plaintiff and the Class Members

             overtime premiums for hours worked in excess of forty (40) hours per workweek;

       d. whether Defendants breached their contracts with Plaintiff and the Class Members by

             failing to pay them for all hours worked;

       e. whether Defendants were unjustly enriched by failing to pay Plaintiff and the Class

             Members wages for all hours that they worked;

       f. whether Defendants failed to provide Plaintiff and the Class Members with a proper

             statement of wages with every wage payment as required by the NYLL;

       g. whether Defendants failed to provide proper wage notice to Plaintiff and the Class

             Members at the beginning of their employment and/or on February 1 of each year as

             required by the NYLL;



                                                  6
          Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 7 of 26



        h. whether Defendants’ failure to properly pay Plaintiff and the Class Members lacked a

              good faith basis; and

        i. whether Defendants are liable for all damages claimed hereunder, including but not

              limited to compensatory damages, liquidated damages, interest, costs and

              disbursements and attorneys’ fees.

        34.      Plaintiff’s claims are typical of the Class Members’ claims. Plaintiff, like all Class

Members, is an hourly outplacement employee of Defendants who worked for Defendants

pursuant to their corporate policies. Plaintiff, like all Class Members, was, inter alia, not paid

wages for all hours that he worked, did not receive overtime premium pay for hours worked over

forty (40) hours in a given workweek and did not receive proper wage statements or wage notices.

If Defendants are liable to Plaintiff for the claims enumerated in this Complaint, they are also liable

to all Class Members.

        35.      Plaintiff and their Counsel will fairly and adequately represent the Class. There are

no conflicts between Plaintiff and the Class Members, and Plaintiff brings this lawsuit out of a

desire to help all Class Members, not merely out of a desire to recover her own damages.

        36.      Plaintiff’s counsel are experienced class action litigators who are well-prepared to

represent the interests of the Class Members.

        37.      A class action is superior to other available methods for the fair and efficient

adjudication of this litigation. Defendants are sophisticated parties with substantial resources. The

individual Plaintiff lacks the financial resources to vigorously prosecute a lawsuit in federal court

against the corporate defendants. The individual members of the Class have no interest or capacity

to bring separate actions; Plaintiff is unaware of any other litigation concerning this controversy;

it is desirable to concentrate the litigation in one case; and there are no likely difficulties that will



                                                   7
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 8 of 26



arise in managing the class action.

                                      STATEMENT OF FACTS

Defendants’ Businesses

       38.     At all relevant times, Axion has been in the temporary and full-time healthcare

staffing business. Upon information and belief, Axion currently owns, operates and manages

staffing agencies in at least three (3) locations, including: 1430 Broadway, 7th Floor, New York,

New York 10018; 300 Mulberry Street, Suite 305, Scranton, Pennsylvania 18503; and 311 Camino

Del Rio North, Suite 416, San Diego, California 92108.

       39.     According to Axion’s website (http:// http://www.axionhealthcare.com), “[f]or

over 25 years, we have been the preferred staffing solution for thousands of companies in the tri-

state area. Recently, we expanded our reach with new Partner Companies in Arizona, New Jersey

and Pennsylvania with new Partner Companies being scouted all the time.”

       40.     HHC is a public benefit corporation that operates over 150 health care facilities and

clinics throughout New York City, including Kings County Hospital. HHC is currently the largest

public healthcare system in the United States.

       41.     At all relevant times, as a matter of economic reality, Defendants jointly employed

Plaintiff, within the meaning of the FLSA and NYLL and the interpreting case law. See, e.g.,

Juarez v. 449 Rest., Inc., 29 F. Supp. 3d 363, 367 (S.D.N.Y. 2014) (collecting cases); Zheng v.

Liberty Apparel Co. Inc., 355 F.3d 61 (2nd Cir. 2003) and Rutherford Food Corp. v. McComb, 331

U.S. 722 (1947).

       42.     At all relevant times, Plaintiff received his paycheck from Axion for work

performed at Kings County Hospital, which is owned and/or controlled by Defendant HHC.

       43.     Throughout his employment period, Plaintiff reported directly to Kings County



                                                 8
            Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 9 of 26



Hospital and performed on the premises for the duration of his work day.

        44.     At all relevant times, the equipment and materials used by Plaintiff to perform his

work duties were provided by Kings County Hospital.

        45.     Upon information and belief, Kings County Hospital and HHC set the rates paid to

Plaintiff by setting the rates paid to Axion and other agencies that provided Plaintiff and other

hourly outplacement employees with Kings County and HHC for the hourly work that they

provided.

        46.     At all relevant times, the duties Plaintiff performed for Kings County and HHC

were integral to Defendants’ operations and the conduct of their business.

        47.     At all relevant times, Defendants supervised and controlled Plaintiff’s work, set the

hours that he worked and scheduled him to work alongside direct employees of Kings County

Hospital and HHC.

        48.     At all relevant times, Kings County Hospital tracked the hours that Plaintiff and

their other hourly outplacement employees worked.

        49.     At all relevant times, Plaintiff would not have received his payment unless he

completed and signed an HHC/Kings County Hospital “Time Sheet for Agency/Temporary Staff,”

which had to be signed by a supervisor at Kings County Hospital.

        50.     At all relevant times, Defendants HHC and Kings County Hospital had the power

to terminate Plaintiff.

Plaintiff’s Work for Defendants

        51.     Plaintiff Oraegbu worked for Axion as a chart reviewer in the Department of

Quality Management at Kings County Hospital from on or about November 16, 2015 through in

or around April 2016, and the Department of Utilization Management from in or around April



                                                  9
        Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 10 of 26



2016 through on or about April 30, 2018 (collectively, the “Oraegbu Employment Period”).

       52.     Although Plaintiff Oraegbu was provided to Kings County Hospital through a

staffing agency and was required to sign a time sheet for “agency/temporary staff” in order to

receive his payment from Axion, his relationship with Kings County Hospital and HHC was, in

fact, relatively permanent, and Plaintiff worked at Kings County for approximately two (2) years.

       53.     Plaintiff Oraegbu was initially recruited in or around October 2016 by Axion Senior

Clinical Recruiter Justin Closky, who set his hourly rate and placed him at Kings County Hospital,

with the approval of Director of Clinical and Allied Operations Matthew Jordan and former

Managing Director of Healthcare Services Min Filban.

        54.    From approximately November 16, 2015 through in or around April 2016, when

Plaintiff Oraegbu worked in the Department of Quality Management at Kings County Hospital, he

typically worked five (5) days per week, from 9:00 am to 5:00 pm, with a one (1) hour lunch break

each day, for a total of thirty-five (35) working hours per week. Throughout this period, Plaintiff

Oraegbu typically reported to Head of Quality Management for Behavioral Health, Tom Rubin.

        55.    From in or around April 2016 through the end of the Oraegbu Employment Period,

when Plaintiff Oraegbu worked in the Department of Utilization Management at Kings County,

he typically worked five (5) days per week, Monday through Friday, from approximately 8:30 am

to between 6:30 pm and 7:00 pm, and sometimes as late as between 8:30 pm and 10:00 pm, for a

total of approximately fifty to sixty (50-60) hours per week. Approximately twice per month

throughout his employment with Defendants, Plaintiff Oraegbu additionally performed between

four to ten (4-10) hours of work on Saturdays in order to complete his heavy workload.

        56.    Although Plaintiff Oraegbu was generally able to take at least one (1) or two (2)

short smoke breaks per day during the time that he worked in the Department of Utilization



                                                10
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 11 of 26



Management, he was rarely, if ever, able to take a break lasting a full thirty (30) minutes, let alone

an uninterrupted sixty (60) minute meal break.

        57.    Although Plaintiff Oraegbu typically reported to Sheron Cort, Louise Wright-

Brown and Laura Shamailov, three (3) consecutive associate directors of nursing in the

Department of Behavioral Health during the period that he worked in the Department of Utilization

Management, he was also in frequent contact with Senior Associate Director of Behavior Health

Lancelot Deygoo, Director of Nursing of the Department of Behavioral Health Donna Leno-

Gordon and Senior Associate Director of Nursing Jennifer Trotman, who each oversaw Ms. Cort,

Ms. Wright-Brown and Ms. Shamailov, about the hours that he worked.

        58.    Throughout the Oraegbu Employment Period, Plaintiff Oraegbu was paid forty

dollars ($40.00) per hour for all hours for which he received compensation.

        59.    In order to receive his payment, Plaintiff Oraegbu submitted time sheets every

Monday to a supervisor at Kings County Hospital for verification and signature, which were then

faxed from the hospital’s payroll unit to Axion. While Mr. Rubin generally signed Plaintiff

Oraegbu’s time sheets when Oraegbu worked for the Department of Quality Management, Ms.

Cort, Ms. Wright-Brown, Ms. Shamailov, Mr. Deygoo, Ms. Trotman and Ms. Leno-Gordon often

signed Plaintiff Oraegbu’s time sheets when he worked in the Department of Utilization

Management, depending on who was available on a particular day.

        60.    Throughout the Oraegbu Employment Period, Plaintiff. Oraegbu accurately logged

his arrival and departure times to and from Kings County Hospital on a sign-in sheet located at

the nurse’s station in the Department of Behavioral Health.

        61.    Despite the fact that Plaintiff Oraegbu generally worked a minimum of fifty (50)

hours per week, once he was transferred to the Department of Utilization Management in or around



                                                 11
          Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 12 of 26



April 2016, Mr. Deygoo began instructing him and all other outplacement employees in the

department to indicate on any time sheets to be submitted to their respective staffing agencies that

that they worked no more than between thirty-five (35) and thirty-seven and one-half (37.5) hours

per week, representing a forty (40) hour work week, minus breaks. Thus, although Plaintiff

Oraegbu typically worked between fifty (50) and sixty (60) hours per week starting in or around

April 2016, he did not receive wages of any kind for hours worked in excess of between thirty-

five (35) and thirty-seven and one-half (37.5) hours per week, much less overtime premiums for

hours worked over forty (40) in a given workweek.

       62.      Upon information and belief, during his employment with Defendants, Plaintiff

Oraegbu entered into a contract, either express or implied, with Axion guaranteeing that he would

be paid a certain hourly wage for all hours that he worked. Defendant Axion thus breached its

contract(s) with Plaintiff by failing to pay him his agreed upon hourly rate for all hours that he

worked.

          63.   Although Plaintiff Oraegbu completed time sheets for Axion indicating that he

worked no more than thirty-seven and one-half (37.5) hours per week as per Mr. Deygoo’s

instructions, it is clear that Axion was aware that Oraegbu typically worked well in excess of his

scheduled hours. On numerous occasions, Plaintiff Oraegbu informed each of the four (4)

coordinators with whom he worked at Axion, Mr. Closky, Ian Co, Derrick Rivera and Indira Reyes,

as well as Mr. Jordan and Ms. Filban, about the significant extra hours that he was working and

the fact that he was not receiving overtime premiums for hours worked in excess of forty (40) per

week. Despite the fact that the Axion employees with whom he spoke typically responded by

informing him that they would “look into it” or speak with Kings County Hospital, Plaintiff

Oraegbu was ultimately never compensated for the additional hours that he worked.



                                                12
          Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 13 of 26



         64.   Further, it is clear that several Kings County Hospital employees were aware of the

hours that Plaintiff Oraegbu worked. On numerous occasions, Ms. Trotman personally observed

Oraegbu leaving work well past his scheduled clock-out time. Further, on at least one (1) occasion,

Plaintiff Oraegbu confided in Ms. Leno-Gordon about the additional hours that he was working.

Although Ms. Leno-Gordon responded by informing Plaintiff Oraegbu that she would try to “get

more hands” in the department such that he would not need to work as many hours to complete

the tasks assigned to him, Plaintiff Oraegbu did not experience any appreciable decrease in his

workload.

         65.   Although Mr. Deygoo was well aware of the number of hours that Plaintiff Oraegbu

typically worked, he continued to instruct Oraegbu to record far fewer hours on the timesheet that

he submitted to Axion for payment. On at least one (1) occasion, Mr. Deygoo informed Plaintiff

Oraegbu that although he knew that Oraegbu was working significant additional hours, the hospital

was “not prepared” to compensate him for all of the hours that he worked. Further, during

meetings, Mr. Deygoo frequently instructed Oraegbu and other outplacement employees to

indicate that they worked forty (40) hours in a week, minus a one (1) hour lunch break, on their

timesheets, despite the fact that these employees routinely worked well in excess of their scheduled

hours.

         66.   On at least five (5) occasions after Plaintiff Oraegbu complained that he and other

outplacement employees were not being compensated for all hours that they worked, Mr. Deygoo

informed him that he could start recording thirty-seven and one-half (37.5) hours on his Axion

timesheet, instead of thirty-five (35) hours. For approximately two to three (2-3) weeks during the

Oraegbu Employment Period, Mr. Deygoo similarly allowed Oraegbu to record a total of forty

(40) hours per week on his timesheet, before instructing him to go back to recording only thirty-



                                                13
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 14 of 26



seven and one-half (37.5) hours per week.

       67.     In addition to the fact that Plaintiff Oraegbu was regularly instructed to record far

fewer hours than he worked his Axion time sheet, approximately six (6) months prior to his

termination, Oraegbu began to notice that he appeared to be missing payment for numerous

additional hours.

       68.     During the last month of his employment, Plaintiff Oraegbu observed several

timesheets signed by Ms. Shamailov in Mr. Deygoo’s office on which someone had written over

his recorded time in order to reduce his hours by up to approximately two (2) hours on certain

days. Plaintiff Oraegbu is currently in possession of a time sheet for the April 15, 2018 through

April 21, 2018 pay period on which someone crossed out his recorded start time of 9:00 am for

Thursday, April 19, 2018 and handwrote 9:50 am above it, thereby reducing his total hours worked

that day from 7.5 to 6.4. The initials “L.S.” (presumably Laura Shamailov, one of Oraegbu’s

supervisors) appear next to the alterations

       69.     When Plaintiff Oraegbu reported the situation to Axion, he was told by several

employees, including Mr. Jordan and Ms. Filban, that Axion was simply responding to the

timesheets that they had received from the hospital and would “look into” the situation. Over the

course of the next several weeks, Oraegbu repeatedly asked various secretaries of Mr. Deygoo if

he could have copies of the official timesheets that were sent to Axion over the past month so that

he could assess whether additional alterations had been made to his recorded hours. On

approximately the third or fourth attempt to obtain copies of the timesheets, Mr. Deygoo’s

secretary informed Plaintiff Oraegbu that Mr. Deygoo wanted to meet with him to discuss why

Oraegbu wanted copies of his timesheets. Plaintiff Oraegbu ultimately agreed to meet with Mr.

Deygoo the following morning. Approximately one (1) hour after speaking with Mr. Deygoo’s



                                                14
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 15 of 26



secretary, Plaintiff Oraegbu was locked out of the Kings County employee portal. Shortly

thereafter, Oraegbu received a call from Ms. Reyes, his coordinator at Axion, who informed him

that his supervisors at Kings County did not want him to report to work the following day.

       70.      During the period that Plaintiff Oraegbu worked in the Department of Utilization

Management, he did not receive an accurate wage statement with each payment of wages

containing an accurate accounting of the hours that he had worked and the number of overtime

hours worked.

       71.      Defendants failed to provide Plaintiff Oraegbu with a wage notice at the date of his

hiring or by February 1 of each year.

Defendants’ Unlawful Corporate Policies

       72.      Plaintiff and the Collective and Class Action Members were paid by the same

corporate policies of Defendants throughout the relevant period, including failing to pay wages for

all hours worked and overtime compensation of one and one-half (1.5) times their regular hourly

rate for hours over forty (40) each week.

       73.      Defendants did not provide Plaintiff or the Class Members with proper wage

notices at the time of hire or by February 1 of each year.

       74.      Defendants failed to provide accurate wage statements to Plaintiff and the Class

Action Members which reflected, among other information, all hours worked, including overtime

hours, the regular and overtime pay rate(s) during the pay period.

       75.      Despite the fact that Plaintiff and the Collective and Class Members worked over

forty (40) hours each week, Defendants did not pay them overtime premiums of one and one-half

(1.5) times their hourly rate.

       76.      Defendant Axion breached its contracts with Plaintiff and the Class Members by



                                                 15
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 16 of 26



failing to pay them their agreed upon hourly rate for all hours that they worked.

       77.     As stated, the exact number of such similarly situated individuals is presently

unknown but is believed to be well in excess of forty (40) individuals and can be ascertained

through appropriate discovery.

                                FIRST CAUSE OF ACTION
                 FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
              (Brought on Behalf of Plaintiff and the Collective Action Members)

       78.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

realleges each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

        79.    By failing to pay overtime at a rate not less than one and one-half (1.5) times the

regular rate of pay for work performed in excess of forty (40) hours per week, Defendants have

violated and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

207(a)(1) and 215(a)(2).

       80.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       81.     Defendants’ failure to pay overtime caused Plaintiff and the Collective Action

Members to suffer loss of wages and interest thereon. Plaintiff and the Collective Action Members

are entitled to recover from Defendants their unpaid overtime premium compensation, damages

for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and

costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).




                                                16
           Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 17 of 26




                                SECOND CAUSE OF ACTION
                FAIR LABOR STANDARDS ACT – UNLAWFUL RETALIATION
                      (Brought on Behalf of Plaintiff Oraegbu, Individually)

          82.     Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

hereof with the same force and effect as though fully set forth herein.

          83.     Plaintiff Oraegbu attempted to enforce his rights pursuant to the FLSA by

informing various Kings County Hospital and Axion employees that he was being paid for far

fewer hours than he worked and asking for access to certain records that he believed would show

that hours were being shaved from his timesheets.

          84.     Plaintiff Oraegbu’s actions were protected activity under the FLSA.

          85.     Defendants retaliated against Plaintiff Oraegbu by terminating his employment

after he repeatedly asked various secretaries of a supervisor, Mr. Deygoo, if he could have access

to timesheets that were sent to Axion so that he could evaluate whether alterations had been made

to his recorded hours. Such actions are sufficient to dissuade any reasonable employee from

enforcing his or her rights under the FLSA.

          86.     By engaging in the retaliatory acts alleged herein, Defendants retaliated against

Oraegbu, discriminated against him, and penalized him in violation of the Fair Labor Standards

Act, 29 U.S.C. § 215(a)(3).

          87.     Oraegbu has suffered damages, including but not limited to loss of wages, punitive

damages and interest.

          88.     Oraegbu is entitled to monetary relief including but not limited to compensatory

and other damages, reasonable attorneys’ fees and costs, punitive damages, and other appropriate

relief.




                                                   17
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 18 of 26



                                THIRD CAUSE OF ACTION
                     NEW YORK LABOR LAW – UNPAID OVERTIME
                    (Brought on Behalf of Plaintiff and the Class Members)

        89.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        90.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay overtime compensation at a rate of not less than one and one-half (1.5) times the regular

rate of pay for hours worked in excess of forty (40) each week, in violation of the NYLL and

regulations promulgated thereunder.

        91.     Defendants’ failure to pay overtime premium compensation caused Plaintiff and

the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

are entitled to recover from Defendants their unpaid overtime compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                          FOURTH CAUSE OF ACTION
         NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICE
               (Brought on Behalf of Plaintiff and the Class Members)

         92.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        93.     Defendants have willfully failed to supply Plaintiff and the Class Members proper

notice as required by Article 6, § 195, in English or in the language identified by Plaintiff and the

Class Members as their primary language, containing Plaintiff’s and Class Members’ rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or



                                                 18
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 19 of 26



other; hourly rate or rates of pay and overtime rate or rates of pay, if applicable; the regular pay

day designated by the employer in accordance with the NYLL, Article 6, § 191; the name of the

employer; or any “doing business as” names used by the employer’ the physical address of the

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer; plus such other information as the commissioner deems

material and necessary.

        94.     Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants fifty dollars ($50.00) per employee for each day that the

violations occurred or continue to occur, up to a maximum of five thousand dollars ($5,000.00)

per employee, as provided for by NYLL, Article 6, §§ 190, et seq., liquidated damages as provided

for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

injunctive and declaratory relief.


                         FIFTH CAUSE OF ACTION
      NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE STATEMENT
             (Brought on Behalf of Plaintiff and the Class Members)

        95.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        96.     Defendants have willfully failed to supply Plaintiff and Class Members with an

accurate statement of wages as required by NYLL, Article 6, § 195, containing an accurate number

of hours worked, including overtime hours worked if applicable.

        97.     Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants two hundred and fifty dollars ($250.00) per employee for each

day that the violations occurred or continue to occur, up to a maximum of five thousand dollars


                                                19
         Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 20 of 26



($5,000.00) per employee, as provided for by NYLL, Article 6, §§ 190 et seq., liquidated damages

as provided for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment

interest, and injunctive and declaratory relief.

                                SIXTH CAUSE OF ACTION
                                 BREACH OF CONTRACT
                    (Brought on Behalf of Plaintiff and the Class Members)

         98.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        99.     Upon information and belief, Plaintiff and the Class Members entered into certain

contracts with Defendants ensuring payment for all hours worked at a specified hourly rate.

        100.    Defendants’ failure to pay Plaintiff and the Class Members wages for all hours that

they worked constituted a material breach of the contracts entered into with Defendants.

        101.    As a result of Defendants’ failure to pay Plaintiff and the Class Members wages for

all hours that they worked, they are entitled to relief from Defendants for breach of contract under

the New York common law of contracts.

                              SEVENTH CAUSE OF ACTION
                      UNJUST ENRICHMENT & QUANTUM MERUIT
                                  (Pled In The Alternative)
                    (Brought on Behalf of Plaintiff and the Class Members)

         102. Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

         103. Upon information and belief, Defendants agreed to pay a certain hourly rate for all

hours that Plaintiffs and the Class Members worked.

         104. Based on Defendants’ failure to pay Plaintiff and the Class Members wages for all


                                                   20
        Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 21 of 26



hours worked, Defendants were unjustly enriched at the expense of Plaintiff and the Class

Members.

        105. Equity and good conscience require that Defendants pay restitution to Plaintiff and

the Class Members.

        106. Plaintiff and the Class Members provided valuable services to Defendants

performing work for which they expected compensation. Defendants knowingly accepted such

services yet failed to pay Plaintiff and the Class Members the reasonable value of such services.

        107. As a result of Defendants’ failure to pay Plaintiff wages for all hours worked and

Defendants’ corresponding unjust enrichment, Plaintiff and the Class Members are entitled to

relief from Defendants under New York’s common law of unjust enrichment.

        108. As a result of Defendants’ failure to pay Plaintiff and the Class Members the

reasonable value of the valuable services he rendered, they are entitled to relief from Defendants

under New York’s common law of quantum meruit.

                            EIGHTH CAUSE OF ACTION
                NEW YORK LABOR LAW – UNLAWFUL RETALIATION
                  (Brought on Behalf of Plaintiff Oraegbu, Individually)

        109. Plaintiff Oraegbu repeats and realleges each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

        110. Plaintiff Oraegbu attempted to enforce his rights pursuant to the NYLL by

informing various Kings County Hospital and Axion employees that he was being paid for far

fewer hours than he worked and asking for access to certain records that he believed would show

that hours were being shaved from his timesheets.

        111. Oraegbu’s actions were protected activity under NYLL § 215.




                                                21
           Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 22 of 26



           112. Defendants retaliated against Oraegbu by terminating his employment after he

repeatedly asked various secretaries of Mr. Deygoo if he could have access to timesheets that were

sent to Axion so that he could evaluate whether alterations had been made to his recorded hours.

Such actions are sufficient to dissuade any reasonable employee from enforcing his or her rights

under the NYLL.

           113. Plaintiff Oraegbu’s actions were protected activity under the NYLL.

           114. Oraegbu has suffered damages, including but not limited to loss of wages, punitive

damages and interest.

           115.    Oraegbu is entitled to monetary relief including but not limited to compensatory

and other damages, reasonable attorneys’ fees and costs, punitive damages, and other appropriate

relief.

                                        PRAYER FOR RELIEF

          Wherefore, Plaintiff, on behalf of himself and all other similarly situated Collective and

Class Action Members, respectfully requests that this Court grant the following relief:

          a.      Designation of this action as a collective action on behalf of the Collective Action

                  Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

                  to all similarly situated members of an FLSA Opt-In Class, apprising them of the

                  pendency of this action, permitting them to assert timely FLSA claims in this action

                  by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

                  Plaintiff and his counsel to represent the Collective Action Members;

          b.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2)

                  and (b)(3) on behalf of the Class Members and appointing Plaintiff and his counsel

                  to represent the Class;



                                                    22
  Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 23 of 26



c.    An order tolling the statute of limitations;

d.    A declaratory judgment that the practices complained of herein are unlawful under

      the FLSA and the NYLL;

e.    An injunction against Defendants and their officers, agents, successors, employees,

      representatives and any and all persons acting in concert with Defendants, as

      provided by law, from engaging in each of the unlawful practices, policies and

      patterns set forth herein;

f.    An award of compensatory damages as a result of Defendants’ failure to pay

      overtime compensation pursuant to the FLSA and the NYLL and supporting

      regulations;

g.    An award of liquidated and/or punitive damages as a result of the Defendants’

      willful failure to pay overtime compensation pursuant to the FLSA and the NYLL

      and supporting regulations;

h.    An award of monetary damages to be proven at trial for all unpaid wages owed to

      Plaintiff and the Class;

i.    An order declaring that Defendants are liable for unjust enrichment and breach of

      contact under New York common law;

j.    An award of two hundred and fifty dollars ($250.00) per Plaintiff and each of the

      Class Members for each day that the violations of NYLL, Article 6 § 195(3),

      pertaining to distribution of wage statements, occurred or continue to occur, or a

      total of five thousand dollars ($5,000.00) per Plaintiff and each of the Class

      Members as provided for by NYLL, Article 6 § 198(1-d);




                                        23
Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 24 of 26
Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 25 of 26



                            Telephone: (212) 385-9700
                            Facsimile: (212) 385-0800

                            Attorneys for Plaintiff and the putative Collective
                            and Class




                              25
Case 1:18-cv-10688-GBD Document 7 Filed 11/16/18 Page 26 of 26
